DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated byFukatsu (2016/0322657).
Fukatsu discloses a fuel cell system comprising a fuel gas passage 10 with a hydrogen pressure sensor between the hydrogen tank a pressure regulator 15 (which adjusts the pressure by controlling the flow rate (functioning as a valve which increases or decreased the pressure and flow of hydrogen gas), and the first valve 12 (hydrogen shut-off valve), a flow meter 43, a second valve 13, and a third valve 14 on the outlet side downstream of the stack which serves as a hydrogen purge valve, a controller with determines the data from the flowmeter which determines the air flow rate of the hydrogen gas , voltage, hydrogen pressure, and temperature ([0058]-[0064] and figure 1), which sends the date to the controller which controls the valves to adjust the flow, pressure, and purging of the gas, and thus comprises the components as claimed, and wherein the controller controls the fuel cell operation based upon the data points and pre-set data and is configured to operate as set forth by the instant claims 8-14. The reference teaches that the pressure sensor detects the pressure and sends the data to the controller during the operation of the fuel cell, and if the result is higher or lower than the set value, the controller controls the number of times the purge valve performs a purge operation. While the reference fails to note the claimed opening ratio, the opening ratio is equivalent to the reference hydrogen pressure and controlling of the opening and closing of the pressure valve, which appears to be performed multiple times during the operation of the fuel cell to control the purge vale in accordance with the instant claims and processes as defined on pages 10 and 13 of the instant specification as according the processes as set forth by the instant claims 1-7 ([0058]-[0064], [0078]-[0116]). As noted above, the pre-set desires values are input and stored in the controller as required by claim 2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722